                  Case 1-20-42907-jmm                   Doc 2   Filed 08/10/20       Entered 08/10/20 11:18:05


Information to identify the case:
Debtor 1              Lisa Maria Abbot                                             Social Security number or ITIN   xxx−xx−1909
                      First Name    Middle Name   Last Name                        EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name    Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Eastern District of New York
                                                                                   Date case filed for chapter 11 8/7/20
Case number:          1−20−42907−reg




                               SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

A petition under Title 11, United States Code was filed against you on August 7, 2020, in this Bankruptcy Court
requesting an Order for Relief under Chapter 11 of the Bankruptcy Code (Title 11 of the United States Code).

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons. A copy of the petition can be viewed at the Court or on
PACER (Public Access to Court Electronic Records) pacer.uscourts.gov.


 Address of Clerk:                 United States Bankruptcy Court
                                   271−C Cadman Plaza East, Suite
                                   1595
                                   Brooklyn, NY 11201−1800

At the same time, you must also serve a copy of your motion or answer on petitioner's attorney.

Name and Address of Petitioner's Attorney:

                               Leo Jacobs
                               Jacobs PC
                               8002 Kew Gardens Rd.
                               Ste 300
                               Kew Gardens, NY 11415


                               Ilevu Yakubov
                               Law Office of Ilevu Yakubov
                               8002 Kew Gardens Road
                               Ste 300
                               Kew Gardens, NY 11415

If you make a motion, your time to serve an answer is governed by Federal Rule of Bankruptcy Procedure 1011(c).

If you fail to respond to this summons, the order for relief will be entered.



Dated: August 10, 2020

                                                                          For the Court, Robert A. Gavin, Jr., Clerk of Court



playinvol1r.jsp [Involuntary summons 06/25/20]
